Citation Nr: 0409407	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  95-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to asbestosis ratings higher than 30 percent for 
the period from May 15, 1992 to October 6, 1996, and higher 
than 60 percent for the period from October 7, 1996 to 
October 21, 2003.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1959 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of March 1994, 
which granted service connection for asbestosis, and assigned 
a 10 percent rating, effective May 15, 1992, the date of 
claim.  Subsequently, in an RO decision in July 1997, the 
rating for asbestosis was increased to 30 percent, effective 
May 15, 1992.  In December 1998, the Board remanded the case.  
In a rating decision dated in June 2000, the RO increased the 
rating for asbestosis to 60 percent, effective October 7, 
1996.  In a November 2003 RO decision, the evaluation for 
asbestosis was increased to 100 percent, effective October 
22, 2003.  As a result, the issue remaining for appellate 
consideration involves entitlement to higher "staged 
ratings" for asbestosis for the period from May 15, 1992 to 
October 21, 2003.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  


FINDINGS OF FACT

1.  From May 15, 1992 to October 6, 1996, asbestosis resulted 
in no more than moderate impairment.  

2.  From October 7, 1996 to October 21, 2003, reliable 
pulmonary function tests showed FVC to be no less than 51 
percent of predicted value and DCLO values of no less than 41 
percent of predicted value.  Maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or 
outpatient oxygen therapy was not shown.  




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
asbestosis for the period from May 15, 1992 to October 6, 
1996 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6802 (1996).

1.  The criteria for a rating higher than 60 percent for 
asbestosis for the period from October 7, 1996 to October 21, 
2003 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6833 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from July 1959 to March 1979.

Through correspondence, the rating decision, the statement of 
the case, supplemental statements of the case, an RO hearing, 
and a Board remand, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been conducted.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

As indicated above, the veteran is currently in receipt of a 
100 percent evaluation for asbestosis, but the effective date 
for this rating is October 22, 2003.  Since his appeal 
originated with rating assigned in the initial grant of 
service connection, the lower "staged ratings" assigned 
prior to October 22, 2003 remain on appeal.  See Fenderson, 
supra.  Currently, a 30 percent rating is in effect for the 
period from May 15, 1992 (date of claim) to October 6, 1996, 
and a 60 percent rating is in effect for the period from 
October 7, 1996 (the effective date of revised schedule for 
rating respiratory disorders) to October 21, 2003.  

In several written statements, as well as in testimony at an 
RO hearing in November 1996, the veteran said he has severe 
shortness of breath, and believes that he is entitled to a 
100 percent rating since the date of claim, in May 1992.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Effective October 7, 1996, the portion of the rating schedule 
pertaining to rating respiratory disorders was revised.  
However, for the period from May 15, 1992 to October 6, 1996, 
the veteran's asbestosis can only be rated under the "old" 
criteria, in effect during that time.  VAOPGCPREC 3-2000.  

The general rating formula under the old rating criteria (as 
analogized to pneumoconiosis) is as follows:  A 10 percent 
rating is warranted for asbestosis which is definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  A 30 percent rating requires moderate 
symptomatology with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  A 60 percent rating requires severe 
symptomatology with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  For pronounced symptoms with extent of lesions 
comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit, with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity, a 100 percent evaluation is warranted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6802 (1996).

Evidence applicable to the period from May 1992 to October 
1996 includes the report of a VA examination conducted in 
October 1992.  At this time, the veteran complained that he 
was now continually short of breath.  He said he could not do 
any type of physical activity without becoming short of 
breath.  He said he could only walk about  1/2 block on the 
level before he had to stop due to his breathing problem, and 
that climbing one flight of stairs slowly caused shortness of 
breath.  On examination, the lungs were clear to percussion 
and auscultation, and there were no apparent structural 
changes.  A chest X-ray disclosed prominent biapical pleural 
thickening; mild interstitial fibrosis in both lung bases and 
pulmonary emphysema of moderate severity.  Pulmonary function 
tests showed FVC of 84 percent of predicted, and were 
interpreted as normal.  

VA outpatient treatment records show the veteran was seen on 
several occasions in 1994 and 1995 for complaints including 
shortness of breath on exertion.  Pulmonary function tests in 
June 1994 disclosed FVC to be 89 percent of predicted.  The 
interpretation was that the tests had been within normal 
limits.  On a pulmonary consult in September 1994, the 
veteran complained of dyspnea on walking 1 block and chest 
pains.  He was noted to be a smoker, and the impression was 
smoking history, and history of chest pains, possibly angina.  

Records from T. Ohri, M.D., dated from January 1995 to 
December 1996 show that a treadmill test in February 1995 
disclosed excellent exercise tolerance.  When seen on 
multiple occasions from February 1995 to October 1996, the 
veteran said that he did not have shortness of breath, and 
the lungs were noted to be clear on examinations during this 
period.  A treadmill test in June 1996 disclosed fairly good 
exercise tolerance.   

The evidence does not show findings warranting an evaluation 
in excess of 30 percent during the time period from May 1992 
to October 1996.  Although the veteran complained, on the VA 
examination in 1992 and on a pulmonary consult in 1994, of 
shortness of breath on slight exertion, moderate dyspnea on 
slight exertion is contemplated by the 30 percent rating 
currently in effect.  Moreover, pulmonary function tests 
taken during this period were normal, and X-rays disclosed 
only mild fibrosis.  Severe symptomatology with extensive 
fibrosis, or severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health were not 
shown.  The preponderance of the evidence is against the 
claim for an asbestosis rating higher than 30 percent for the 
period from May 15, 1992 to October 6, 1996.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  

For the period from October 7, 1996 to October 21, 2003, the 
veteran may be rated under either the old or new rating 
criteria, whichever version is most favorable to him.  
VAOPGCPREC 3-2000.

Under the new criteria, asbestosis is rated primarily on the 
results of pulmonary function tests, for ratings from 10 
percent to 60 percent.  For FVC of 75 to 80 percent 
predicted, or DLCO (SB) 66 to 80 percent predicted, a 10 
percent rating is warranted.  FVC of 65 to 74 percent 
predicted, or DLCO (SB) 56 to 65 percent predicted warrants a 
30 percent rating.  FVC of 50 to 64 percent predicted, or 
DLCO (SB) 40 to 55 percent, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit), warrants a 
60 percent rating.  For FVC less than 50 percent predicted, 
or DLCO (SB) less than 40 percent predicted, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or cor pulmonale or 
pulmonary hypertension, or requires outpatient oxygen 
therapy, a 100 percent rating is warranted.  38 C.F.R. § 
4.97, Code 6825.

The evidence applicable to the period from October 1996 to 
October 2003 includes records from Dr. Ohri dated from 
December 1996 to May 1997.  In December 1996, pulmonary 
function tests showed FVC of 43 percent of predicted.  The 
interpretation was that there was moderate airway 
obstruction, and chest restriction may also be present; 
further testing, including DLCO, was recommended.  Test 
findings also suggested poor initial effort and/or 
neuromuscular disorder.   Subsequent records show the veteran 
continued to report no shortness of breath; stable chronic 
obstructive pulmonary disease was noted.   

VA records dated from 1997 to 2001 include pulmonary function 
tests in March 1997 which showed FVC to be 58 percent of 
predicted.  The impression was moderate obstructive pulmonary 
disease, and a component of restrictive lung disease could 
not be excluded.  A chest X-ray in March 1997 disclosed 
evidence of chronic lung disease, of uncertain relationship 
to asbestos.  

A VA examination in May 2000 noted that the veteran 
complained of increasing shortness of breath.  He had not 
required oxygen therapy.  Breath sounds were normal on 
examination.  Pulmonary function tests showed FVC to be 61 
percent of predicted, and DLCO (SB) to be 65 percent of 
predicted.  The interpretation was that there was moderate 
restrictive defect, and mild reduction in carbon monoxide 
diffusing capacity.  A chest X-ray showed hyperinflated lungs 
with mild increasing interstitial markings an, pleural 
thickening, and mild pleural plaques.  The diagnosis was 
moderately severe restrictive lung disease, secondary to 
asbestosis.  

VA treatment records show that in February 2001 decreased 
breath sounds were noted.  On a VA examination in October 
2001, the veteran complained of progressive shortness of 
breath, now to the extent of marked shortness of breath on 
walking 1/2 block.  On examination, there were scattered rales 
in the lungs.  Pulmonary function tests showed FVC to be 68 
percent predicted, and DLCO to be 100 percent of predicted.  
The interpretation was mild restrictive defect, with normal 
diffusing capacity for carbon monoxide.  The impression was 
pulmonary disease associated with asbestosis.  

The evidence shows that the new criteria are more favorable 
in this case.  In this regard, the evidence during this time 
period does not show severe symptomatology with extensive 
fibrosis, or severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health, which are 
required for a 60 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1996).

The pulmonary function tests findings relevant to asbestosis, 
according to the rating schedule, are FVC and DLCO.  During 
the relevant time period, pulmonary function tests showed FVC 
of 43 percent in December 1996; 58 percent in March 1997; 61 
percent in May 2000; and 68 percent in October 2001.  DLCO 
findings were 65 percent in May 2000 and 100 percent in 
October 2001.  Of these findings, those obtained in May 2000 
and October 2001 do not exceed the criteria for a 30 percent 
rating.  The 58 percent FVC in March 1997 is reflective of a 
60 percent rating.  The 43 percent in December 1996 is within 
the criteria for a 100 percent rating.  However, pulmonary 
function test findings in December 1996 were noted to 
represent poor effort (or some underlying neuromuscular 
disease), and the conclusion was of moderate obstructive 
defect with some restrictive defect possibly present.  
Outpatient records from that doctor both before and after 
that test noted that the veteran said he did not have 
shortness of breath.  Moreover, pulmonary function test 
findings just 3 months later were significantly higher; thus 
the finding obtained in December 1996, thought to be of 
questionable reliability at the time, was not borne out by 
subsequent examinations.  Therefore, the Board finds that the 
other objective evidence during the period from October 1996 
to October 2003 outweighs this single finding, and that the 
weight of the evidence is against an asbestosis rating in 
excess of 60 percent prior for the period from October 7, 
1996 to October 21, 2003.  

The findings of FVC 48 percent of predicted and DLCO of 49 
percent of predicted, obtained on the VA examination on 
October 22, 2003, were not demonstrated prior to that date.  
In this regard, the accompanying comment noted that 
spirometry did not attain acceptability criteria, and, 
therefore, FVC may be underestimated.  Similarly, the 
measurement of DLCO was not acceptable and should be 
interpreted with caution.  None of the other criteria for a 
100 percent rating, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, were 
shown at that time, nor did he require outpatient oxygen 
therapy.  

Thus, the evidence does not show more than a 60 percent 
asbestosis disability for the period from October 7, 1996 to 
October 21, 2003.  The preponderance of the evidence is 
against this aspect of the claim for a higher rating for 
asbestosis.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  







ORDER

Asbestosis ratings higher than 30 percent for the period from 
May 15, 1992 to October 6, 1996, and higher than 60 percent 
for the period from October 7, 1996 to October 21, 2003, are 
denied.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



